Citation Nr: 0905766	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg muscle 
injury, to include as secondary to service-connected 
residuals of trauma to the lumbar spine with herniated 
nucleus pulposus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by which 
the RO denied entitlement to the benefit sought herein.  

In October 2006, this issue on appeal was remanded to the RO 
in order to afford the Veteran additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) and to afford 
him a VA examination.  In March 2008, the Board again 
remanded the claim for a further medical examination and 
opinion.

The case is now again before the Board.

The Board observes that in October 2006, it referred the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The record before the Board does not reflect that 
the RO has dealt with this issue.  To the extent that the RO 
did not adjudicate this matter, it is again referred to the 
RO.  See Id.


FINDING OF FACT

The Veteran's left leg muscle injury is not shown to be 
related to his active duty service and it is not shown to 
have been caused or aggravated by a service-connected low 
back disability, service-connected diabetes mellitus, or 
service-connected peripheral neuropathy.  


CONCLUSION OF LAW

A left leg muscle injury was not incurred in or aggravated 
during military service and is not proximately due to, the 
result of or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided on multiple occasions to 
include in November 2006.  Subsequent to this notice, the 
Veteran had the opportunity to respond and the claim was 
readjudicated in supplemental statements of the case.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in November 2002, December 2002, March 2004, 
November 2006, January 2007, March 2007, and April 2008 that 
fully addressed all three notice elements.  The November and 
December 2002 letters were sent prior to the initial AOJ 
decision in this matter and satisfied the three notice 
elements.  The letters informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, Social Security Administration records, 
and voluminous private medical treatment records.  The 
Veteran, moreover, was afforded multiple VA medical 
examinations in furtherance of his claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background 

The Veteran has been service connected for the residuals of 
trauma to the lumbar spine with herniated nucleus pulposus 
since 1973.  He asserts in essence that his current low back 
disability is the proximate cause of his current left leg 
muscle injury.  The service treatment records, indeed, are 
silent as to a left leg muscle injury of any sort.

The veteran suffered a left knee injury in December 2000, 
during the course of his employment.  He relates that his 
left foot got stuck in mud causing him to twist his left knee 
and fall.  The Veteran underwent left quadriceps traumatic 
tendon rupture repair in December 2000 and subsequent left 
knee procedures due to infection; he has consistently 
complained of left knee pain since this incident.

On January 2003 VA spine examination, the Veteran complained 
of worsening low back symptomatology and reported numbness 
and tingling down the left lower extremity into the left 
ankle.  The Veteran told the examiner of the left knee injury 
he sustained in 2000 and subsequent surgeries.  Objectively, 
the examiner observed an antalgic gait.  There was 4/5 
strength of the left iliopsoas and left quadriceps, 4+/5 
strength in the left hamstrings and 5/5 strength in the left 
dorsiflexors, plantar flexors, and extensor hallucis longus.  
Strength in the foregoing muscles on the right was 5/5.  
Reflexes were symmetrical.  There was a subjective decrease 
in sensation in the left foot.  Examination of the left knee 
revealed a well healed midline scar of approximately five 
inches in length.  The Veteran was capable of a straight leg 
raise but was somewhat weaker on the left than the right.  
Examination of the left foot revealed no obvious deformities 
and no clinical findings.  The examiner diagnosed low back 
pain with radicular symptoms and status post quadriceps 
tendon repair. 

On January 2003 VA peripheral nerves examination, there was 
some weakness of the hip flexor and knee extensor on the left 
where strength was 4/5.  There was some weakness of the left 
knee flexor/hamstrings.  The examiner noted the Veteran's in-
service history of a low back injury and complaints of hip 
flexor weakness.  The examiner found that weakness in left 
hip flexion may have been associated with the Veteran's 
previous low back injury.  However, the Veteran's problems 
with flexion and extension of the left knee were most likely 
secondary to surgery following the 2000 on-the-job injury.  
There was mild polyneuropathy of the bilateral lower 
extremities, which was probably secondary to the Veteran's 
diabetes mellitus, according to the examiner.  

In March 2007, the Veteran underwent a VA muscles and joints 
examination.  Upon review of the record and examination of 
the Veteran, the examiner diagnosed left knee degenerative 
joint disease status post quadriceps tendon rupture and 
repair with subsequent infection.  Regarding whether the 
Veteran's service-connected low back disability caused the 
foregoing, the examiner opined that it did not.  That, 
according to the examiner, would be unlikely given the fact 
that the on-the-job injury was a traumatic event caused by 
getting his left lower extremity stuck in mud.  The traumatic 
event was not caused by incoordination or decreased strength 
or sensibility in the left lower extremity.  Rather, the 
examiner opined that it was the Veteran's forceful attempt to 
extricate himself from the mud that caused the patellar 
tendon rupture.  

A May 2008 VA joints examination report reflects a medical 
opinion that the Veteran's traumatic injury of the left knee 
was not likely related to his service-connected diabetes 
mellitus or peripheral neuropathy.  The opinion was based on 
examination of the Veteran and a review of the record.

An August 2008 addendum to the May 2008 examination report 
indicated that the service-connected low back disability, 
diabetes mellitus, and peripheral neuropathy did not cause or 
contribute to the 2000 left lower extremity injury.  The 
Veteran's injury, according to the examiner, was sustained 
for the simple reason that he slipped in mud.

Discussion

The evidence does not reflect, and the Veteran does not 
appear to allege, that there is a direct nexus between the 
Veteran's left leg muscle injury and service.  Absent a link 
between a disability and service, service connection cannot 
be granted on a direct basis.  38 C.F.R. § 3.303.  Thus, 
service connection for a left leg muscle injury on a direct 
basis is denied.  Id.

Next, the Board will examine whether service connection for 
the Veteran's left leg muscle injury is warranted on a 
secondary basis.  38 C.F.R. § 3.310.  In that regard, the 
2008 VA medical examination reports unequivocally indicate 
that the service-connected low back disability, diabetes 
mellitus, and peripheral neuropathy did not in any way cause 
the Veteran's 2000 left leg muscle injury and that the left 
leg muscle injury did not in any way result from those 
service-connected disabilities.  Rather, according to those 
reports and others in the record, the left leg muscle injury 
was caused exclusively by the Veteran's slide into mud.  
There being no causal connection between the left leg muscle 
injury and the service-connected low back disability, 
diabetes mellitus, or peripheral neuropathy, service 
connection for the left leg muscle injury cannot be granted 
on a secondary basis.  38 C.F.R. § 3.310(a); Wallin, supra.  

Finally, the Board will determine whether the Veteran's left 
leg muscle injury was aggravated by his service-connected low 
back disability, diabetes mellitus, or peripheral neuropathy.  
38 C.F.R. § 3.310(a); Allen, supra.  While the record does 
not delve deeply into this matter, the August 2008 medical 
opinion militates against granting service connection for the 
left leg injury based on aggravation by a service-connected 
disability.  The August 2008 report emphatically states that 
the foregoing service-connected disabilities did not 
contribute to the left leg muscle injury.  It follows that 
they did not cause any aggravation of the left leg muscle 
injury either.  As such, secondary service connection based 
on aggravation is denied.  Id.  

The Veteran is of the apparent opinion that his service-
connected low back disability caused or had an impact upon 
his work-related left leg muscle injury.  While the Board 
acknowledges the Veteran's views, it cannot credit them 
because the Veteran is not shown to possess any sort of 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In conclusion, this is not a case where the evidence is in 
relative equipoise, in which case the Veteran would prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  
Rather, the preponderance of the competent medical evidence 
of record reflects no direct link between the claimed 
disability and service or a service-connected disability.  
The preponderance of the evidence is thus against the claim, 
and it is denied on the merits.  Alemany, supra.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


